Title: To George Washington from Timothy Pickering, 11 October 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Sir, 
                            Department of State Octr 11-12 1796.
                        
                        Last Saturday I received from Colo. Monroe a letter dated the 24th of July, in
                            which he refers to a former one, in which he transmitted copies of M. Delacroix letter to
                            him & his answer, on the question, Whether the House of Representatives of the
                            United States had passed a law to carry the British treaty into effect? At the same time Mr
                            Monroe expressed his opinion that this letter originated with M. Delacroix, without any
                            order from the Directory; because (as a prior letter had stated) a member of the Directory
                            had informed him that their complaints would not be renewed. However, his letter of the 24th
                            of July shows that he was mistaken, so far as their complaints respected the British treaty.
                            I will endeavour, in an abridgement, to lay before you the essence of the complaint
                            & the answer.
                         
                        Mr Delacroix letter is dated the 7th of July. He begins by accounting for his
                            delay in answering Mr Monroe’s letter of the 25th Ventose (March 15) because he had been
                            daily hoping to see the departure of the new minister that the Executive Directory had
                            proposed to send to the U. States. Then referring to their former complaints against the
                            treaty between the U. States and Great Britain (for he is silent on all the other topics) he
                            says that time had sufficiently ripened all the points which were then in discussion, and
                            far from being weakened, "our complaints (says he) against the treaty of London, have, in
                            our view, acquired new force." He then says that the opinion of the Executive Directory on
                            this Subject has not changed. That it saw in that act, concluded in the midst of
                            hostilities, a derogation from the friendship which united the U. States & the
                            Republic; and in the stipulations which regarded the neutrality of the flag, an abandonment
                            of the tacit engagement on this point which existed between the two nations, since the treaty
                            of commerce of 1778. That the abandonment of principles consecrated by this treaty had made
                            the more forcible impression on their minds, seeing that all the other treaties of the
                            United States admit them; and that these principles are besides so generally acknowledged,
                            that they form, at this time, the public law of all civilized nations. That hence the
                            Executive Directory thinks itself authorized to regard the stipulations of the treaty of
                            1778, which concern the neutrality of the flag, as altered in their most essential parts,
                            and thereby suspended; and that it would deem itself wanting in its duty if it did not
                            modify a state of things which would not have been agreed to but on the condition of the
                            most strict reciprocity.
                         
                        Mr Monroe in his answer to M. de la Croix observes, That this complaint is
                            founded on a supposed violation of the law of nations, and of our treaty with France,
                            because in one article of the treaty of London we have admitted that our bottoms do not give
                            protection to French goods. To prove that by this article we have neither violated the law
                            of nations nor the treaty with France, Mr Monroe remarks, that the most eminent writers on
                            the law of nations, and universal practice, where particular treaties do not stipulate the
                            contrary, show the indisputable right of the powers at war to take the goods of their
                            enemies in neutral ships; & asks, if such were not the acknowledged law of nations,
                            why particular nations have entered into stipulations to renounce, as it respects
                            themselves, the exercise of that right? "Is it presumable that any powers would form
                            treaties to establish what was already established? or was it thought, when our treaty of
                            1778 was formed, that in this respect it made no change, or in other words stipulated
                            nothing?"
                        Mr Monroe then denies that the law of nations on this point has undergone any
                            change; and asserts that the new rule is obligatory on those only who have bound themselves
                            by special treaties to observe it, in respect to one another; and that the reciprocity urged
                            by M. De la Croix, really was to be found in a change of circumstances, when the party now
                            at war should be at peace, and enjoy, in turn (the other being at war) the privilege of its
                            flag, in trading with the enemy of that other. Mr Monroe also remarks, that the French
                            Republic knew, thus in the last as well as in the present war, Great Britain uniformly
                            opposed the principle, that free ships make free goods; and that in the present war, all the
                            enemies of France had done the same, including some who were now its friends. Hence if it
                            were even admitted that a majority of the civilized nations had a right to bind the
                            minority, in this case, how was it to be done when the powers composing that majority had
                            changed sides, and were now marshalled against the principle?
                         
                        Mr Monroe in his letter to me, observes that he thought it expedient to attempt
                            to divert the Directory from the Subject of its own complaints, "which it had uniformly
                            & vehemently pressed of late," by presenting to it a list of ours, which before he
                            had studiously avoided. He then mentions, that in violation of the treaty of 1778, as to
                            this very point in question, 50 American vessels had been brought into
                            French ports, and their cargoes taken from the proprietors, who yet remained unpaid. That
                            without any reason assigned upwards of eighty other vessels had been embargoed at Bordeaux,
                            for more than a year, for which the owners yet remained unpaid. That for supplies rendered
                            to the French Islands—for innumerable spoliations made & still making—and for
                            supplies furnished to the republic at home, immense sums were due to the American citizens;
                            by which deprivation many of them were ruined. That he had forborne hitherto to bring these
                            things into view, because it would have the appearance of recrimination, which he wished to
                            avoid; and because he was disposed to yield every possible accomodation, in the present
                            exigences of the Republic, which his duty would permit; and further, because he relied that
                            the republic would do all the justice in its power to those suffering individuals.
                         
                        Mr Monroe expresses his wish that he could say this affair was ended, and that
                            we should never hear of it again: but "so deep founded has their discontent appeared to be
                            and so vehement their desire to give us some signal proof of it," that it was then
                            impossible to say what would be the result of their councils. At one time, he says, it was
                            whispered that they meant to claim all their property taken in our vessels by the British—at
                            another to suspend all payments to our citizens until satisfaction on their complaints was
                            made—and again, that they would suspend those articles of our treaty of 1778, which the
                            Minister said the Directory thought it their duty to modify. "But yet none of these things
                            are done, nor have I (says Mr M.) any particular reason to presume they will be done, other
                            than what appears from the general temper of the government;" and as both the government and
                            nation, independently of the points in discussion, is friendly to us, "the probability is, that no such measure will be taken."
                         
                        I notice the last observation of Mr Monroe, on account of the alarm excited
                            among the merchants, by the publication from the London papers, of what is called an
                            Official Note from the Minister for foreign affairs to M. Barthelemy in Switzerland. I went
                            to see Mr Adet to-day: he has received no information concerning it. No letters have yet
                            come to hand from Mr King; nor have I any information from London about it. Yet I received
                            from Dr Edwards (whom you know) a letter dated there the 21st of August, in which he speaks
                            of the political affairs and projects of France which had been the subjects of conversation
                            in Paris; which he left the 7th of August. He says also that he has letters from Mr Monroe,
                            who told him they contained the correspondence between him & the French government
                            on the subject of some discontents, which he did not forward, because Mr M. desired him to
                            deliver them himself. But if they contained any account of such an order of the Directory as
                            the Official Note describes, I think Mr M. would have furnished him with duplicates
                            & triplicates to forward by the first vessels. I think also that Dr Edwards could
                            not have failed to mention, if it existed, an order so much more interesting than any thing
                            detailed in his letter. Yet we have this evening, in Brown’s paper, an extract of a letter
                            from Paris, dated August 2d (Dr E. was there till the 7th) in which the note to Barthelemy
                            is mentioned as printed in a Paris Newspaper: but it recites particulars not noticed at all in the Official Note;
                            and applies wholly to American vessels: Now it is not obvious to
                            conceive for what purpose an order respecting only the commerce
                            of the U. States should be transmitted
                            to M. Barthelemy in Switzerland.
                        I have thought that some information to quiet the minds, or to regulate the
                            conduct, of the merchants, on this state of things, would be proper; and will prepare
                            something accordingly, on which I will consult the other Secretaries.
                        Governor Blount read me a letter to a friend of his, from Montflorence (Mr
                            Skipwith’s chancellor) in which he says that M. Mangourit was to
                            succeed Mr Adet. M. Mangourit was Consul at Charleston during Mr Genet’s administration. Governor Blount delivered to me a letter to him from
                            Montflorence, who in case of a change in the consulate of the Paris department, begs the
                            Governor to recommend him for the appointment; this letter I have the honour to inclose, for
                            the sake of the other information it contains; altho’ it is in the spirit of the anonymous
                            letters from him to the Messrs Blounts, which you saw last spring.
                         
                        I also inclose letters from several gentlemen in Rhode Island, concurring in
                            the recommendation of Benjamin Bourne Esqr. as the most suitable person in the state to
                            succeed Mr Marchant in the office of District Judge; by Mr Olney’s letter I conclude it is
                            to be understood that the office would be acceptable to Mr Bourne. He is eligible by the
                            Constitution; the increase of the Salary of the District Judge of Rhode-Island having been
                            made in the preceding Congress: but Mr Bradford cannot be constitutionally appointed. I
                            wrote to Governor Fenner on this occasion: but Mr Foster’s letter,
                            received this day, informs that the Governor was on a journey to Vermont.
                            From that state no information has yet been received relative to the office of District
                            Attorney. I have the honor to be, with the highest respect, Sir, your most obt servant
                        
                            Timothy Pickering
                        
                        
                            Octr 12. Mr Wolcot just now informs me that Mr Ellery manifests his
                                opinion that Mr Bourne is entitled to the preference of all the candidates for the
                                office of District Judge.
                        
                        
                    